DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 10/3/22. Claims 1, 4, 11, 18, 21 have been amended. Claims 1, 4-8, 11-15, 18, 21-26 are pending. Claims 11-15, 18, 21-26 are withdrawn.
Response to Arguments
Applicant’s arguments, filed 10/3/22, with respect to the rejections under 102(a)(1) and 103 have been fully considered but are moot as the amendment overcomes the previous rejections.  The previous rejections have been withdrawn in view of the amendments.
However, upon further consideration, a new grounds of rejection is made in view of Dillinger (US2009/0105723) in view of Brevli (US10786269) in view of Tsugita (US5910154) in view of Chouinard (US2018/0147041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being obvious over Dillinger (US2009/0105723) in view of Brevli (US10786269) in view of Tsugita (US5910154) or, in the alternative, under 35 U.S.C. 103 as obvious over Dillinger (US2009/0105723) in view of Brevli (US10786269) in view of Tsugita (US5910154) in view of Chouinard (US2018/0147041).
Regarding claim 1, Dillinger discloses a device comprising: a hollow catheter (sheath 10) for irriqation of a fluid, suction, or a combination thereof (Paragraph [0033]); 
and a portion (mesh portion 23 is porous and is made of a foam material, Paragraph [0038], where the mesh portion is for collecting stone fragments after fragmentation processes, Paragraph [0024]) connected to the hollow catheter (mesh portion 23 is connected to the catheter by the elongate member 6, 7; Paragraph [0044]) and within a basket (legs 22, where the legs 22 form an open ended basket, Paragraph [0043], see Figs. 3a-3b; and the mesh portion 23 is within the legs 22 at least at some point of the deployment of the mesh portion 23, see Paragraph [0044]), wherein the device is adapted for removal for urolith fragments smaller than or equal to 2 millimeters (device may be used for the removal of kidney stones and is capable of removing fragments of smaller than or equal to 2 millimeters, Paragraph [0041]; where the mesh portion 23 can be used to capture thrombus material and is therefore capable of capturing fragmented kidney stones by lithotripsy, Paragraph [0033]).  
Dillinger discloses the portion is porous and made of a foam material; yet, does not explicitly disclose a sponge. Tsugita teaches a filter assembly for collection of loose embolic material (C13:L11-19). Tsugita teaches a sponge-like device that has sufficient porosity to allow blood to pass freely and entrap larger particles (C13:L11-19). It would have been obvious to one having ordinary skill in the art to have substituted the sponge material of Tsugita for foam material of Dillinger, since the substitution would have yielded the same predictable result of collecting fragmented materials while also providing the added benefit of more easily conforming to its surroundings (C13:L13 of Tsugita). 
If Applicant should disagree, the portion is within the basket. Chouinard in the same field of endeavor, teaches an embolic protection device used to collect and remove embolic debris (abstract). The embolic device having a conical mesh filter portion 805 within a scaffold, the scaffold is defined by the struts of the frame (Paragraph [0107], see Fig. 8B). Where the filter is a polymer mesh (Paragraph [0070]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the portion within the basket as taught by Chouinard in order to provide a dual layered device for thrombus removal. Where the scaffold structure with open cells of Chouinard is interpreted as the same structure as the claimed basket. 
Dillinger discloses the portion indirectly connected to the catheter (mesh portion 23 is connected to the catheter by the elongate member 6, 7; Paragraph [0044]); yet is silent regard the structures being removably connected. Brevli in the same field of endeavor, teaches a snare and retrieval device 10 for removing an internal object from the body (C6:L2-5). The device 10 having a handle section 20, a cord section 30 and a tip section 50 removably attached to the cord section 30 (C6:L8-13). The cord section 30 is for actuation of the tip section 50 (C6:L41-43). The tip section 50 including a basket including a mesh basket 53 and a wire basket 54, 56 (C7:L23-25). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the connection between the portion and the catheter to be removable connected as taught by Brevli in order to allow the device to include a variety of detachable tools at the distal end of the device for different operations (C6:L29-31 of Brevli).
Regarding claim 5, the prior art makes obvious the device of claim 1 as discussed above, Dillinger further discloses wherein the device is surgically insertable in the urinary tract of a patient in need thereof (Paragraph [0032]).  
Regarding claim 6, the prior art makes obvious the device of claim 1 as discussed above, Dillinger further discloses wherein urolith fragments comprises fragments of kidney stones (device is for capture stones or any other material in the body and is therefore capable of collecting fragmented kidney stones by lithotripsy, Paragraph [0041]).  
Regarding claim 7, the prior art makes obvious the device of claim 1 as discussed above, Dillinger further discloses wherein the device removes urolith fragments after a urological procedure (device is for removal of kidney stones, Paragraph [0041] and is therefore capable of removing fragmented kidney stones by lithotripsy; where removal can be performed after a procedure to fragment the kidney stone by lithotripsy, Paragraph [0033]).  
Regarding claim 8, the prior art makes obvious the device of claim 7 as discussed above, Dillinger further discloses wherein the urological procedure is percutaneous nephrolithotomy, ureteroscopy, cystoscopy, and/or cystolithopaxy combined with lithotripsy (the kidney stones are removed, Paragraph [0127]; removal can be performed after a procedure to fragment the kidney stone by lithotripsy, Paragraph [0033] and is capable of being combined with another operation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dillinger (US2009/0105723) in view of Brevli (US10786269) and Tsugita (US5910154), further in view of Lind (US8523879), or, in the alternative, under 35 U.S.C. 103 as obvious over Dillinger (US2009/0105723) in view of Brevli (US10786269) and Tsugita (US5910154) and Chouinard (US2018/0147041) further in view of Lind (US8523879).
Regarding claim 4, the prior art makes obvious the device of claim 1 as discussed above; yet, is silent regarding wherein the fluid is saline, water, blood, or fibrin glue, or combinations thereof.  Lind in the same field of endeavor of stone removal teaches that has a ureteroscope (catheter) that accesses the stone site with a channel (hollow) and provides irrigation through the channel to the site (C2:L25-35). Where the irrigation fluid may be saline (C2:L35-36). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the irrigation fluid used to be saline as taught by Lind in order to provide a fluid that provides a clear visibility in the field of view and to flush away small stone fragments (C2:L29-31 of Lind).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	                                                                                                                
                                                                                                                                                                                               /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771